DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/2021 has been entered. Claim(s) 1-12 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/07/2020. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1).
Regarding Claims 1-2, Inbe teaches a method for forming a composite phosphate conversion crystal coating [0002] comprising the steps of mixing a powdered materials of metal oxide (ZnO) [0034] with alkali metal salt particles which provides functionality as a dispersing agent [0035] where the metal oxide can be mixed with other powdered material [0064]; the mixture is then deposited on a metal surface meeting the “pretreating” limitation [0108]; and the coated surface is then treated with a phosphate coating solution [0111] forming phosphate crystals [0009]. 
Regarding the limitation of first pretreating the metal oxide mixture by a dry process on the substrate, Inbe only teaches a wet process (use of solvent). However, Ring teaches a method of dispersing powders on metal/conductive substrates in a dry process through the use of fluidized bed reactor (abstract) for the purpose of coating of substrate areas which are inaccessible in conventional electrostatic coating processes and allows for the formation of thin coatings (abstract). Further, ring teaches Titanium dioxide (Table 1) as being able to be coated. Therefore, it would have been obvious to one of ordinary skill in the art to coat or otherwise disperse the metal oxide mixture taught by Inbe in a dry process on the metal substrate for the purpose of achieving a rapid, excellent dispersion of ZnO on the substrate without the use of solvent before treating with phosphate coating. 
Regarding Claim 4, Inbe teaches the ZnO particles were between 0.3-0.41 microns (Table 1), meeting the claim limitation of less than 2 microns. 
Regarding Claim 5, Inbe teaches that the zinc compound particle (mixture of zinc oxide and alkali metal salt dispersion agent) were milled [0116] to produce an average particle diameter of 0.05-3 microns. [0035] 
Regarding Claim 6, Inbe teaches only zinc phosphate solution treatment was used [0126]. 
Regarding Claim 9-10, the phosphate coating is added/reacted with the pretreated substrate at 35°C [0126], meeting the claim limitation. Claim 10 further limits the Claim 6 option applied to manganese phosphates, and since the prior art teaches zinc phosphates as applied to claim 9, claim 10 is also rejected on the same grounds as claim 9. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1)as applied to claim above, in view of Nakayama et al. (US6214132B1).
Regarding Claim 3, Inbe does not teach the claim limitation of 0.5-100 g/m2 of mixed metal oxide and powdered material, However, Nakayama teaches a pretreatment concentration of ZnO particles of up to 5 g/L (Claims 10 and 12) for the purpose of achieving excellent dispersion stability (Col. 7, Lines 38-48). Therefore, it would have been obvious to one of ordinary skill in the art to use a metal oxide concentration of ZnO as taught by Inbe in the claimed range for the See MPEP 2144.05(I)). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1)as applied to claim 6 above, in further view of Narayanan et al. ("Effect of surfactants on the growth and crystal habit of zinc phosphate coating." Transactions of the IMF 71.1 (1993): 37-40). 
Regarding Claims 7-8, Inbe does not teach the claim limitation of adding the surfactant to the zinc phosphating solution. However, Narayanan teaches that surfactants leads to the formation of fine grained coating with improved physical properties and corrosion performance; and teaches that for a coating weight of 8-10 g/m2, up to 75 mg/l (Table 2) of surfactant was used which is interpreted to meet the claimed limitation of up to 3% mass surfactant. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed mass of surfactant to improve physical properties of the zinc phosphate coating and corrosion performance. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim 6 above, in further Van Phuong et al. ("Effects of Zn2+ concentration and pH on the zinc phosphate conversion coatings on AZ31 magnesium alloy." Corrosion science 74 (2013): 314-322). 
Regarding Claim 11, Inbe does not teach the claim limitation of having a phosphate coating solution with a pH of 2.2 to 2.7; However, Van Phoung teaches that a pH of 2.1-3.0 for zinc phosphate coating solutions (Fig. 1) can significantly improve the corrosion resistance of a substrate (Section 3.2 Corrosion studies, Fig. 9). Therefore, it would have been obvious to use pH in the claimed range for the purpose of improving corrosion resistance.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inbe et al. (US20120160372A1) in view of Ring et al. (US6280798B1) as applied to claim 6 above, in further view of Sheinkman et al. (WO2009057054A2).
Regarding Claim 12, Inbe does not teach the claim limitation of having a phosphate coating solution having a phosphate density of 1.03 to 1.08 kg/L; However, Sheinkman teaches a method of applying phosphate coatings to a a metallic substrate and teaches that a phosphate density of 1.03 to 1.10 kg/L (Page 5, Lines 17-18) is typically used in the industry because are stable and can crystallize at that concentration (Page 8, Lines 16-21). Therefore, it would have been obvious to one of ordinary skill in the art to use a phosphate density in the claimed range to achieve a stable phosphate crystal coating. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736